
	

113 S2178 IS: Workforce Democracy and Fairness Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2178
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Alexander (for himself, Mr. Enzi, Mr. Isakson, Mr. Hatch, Mr. Scott, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the National Labor Relations Act with respect to the timing of elections and pre-election
			 hearings and the identification of pre-election issues, and to require
			 that lists of employees eligible to vote in organizing elections be
			 provided to the National Labor Relations Board.
	
	
		1.Short title
			This Act may be cited as the Workforce Democracy and Fairness Act.
		2.Pre-election hearings; list of employees eligible to vote in electionsSection 9(c)(1) of the National Labor Relations Act (29 U.S.C. 159(c)(1)) is amended in the matter
			 following subparagraph (B)—(1)by inserting , but in no circumstances less than 14 calendar days after the filing of the petition after upon due notice;(2)by inserting after with respect thereto. the following: ‘‘An appropriate hearing shall be one that is non-adversarial with the
			 hearing officer charged, in collaboration with the parties, with the
			 responsibility of identifying any
			 relevant and material pre-election issues and thereafter making a full
			 record thereon. Relevant and material pre-election issues shall include,
			 in
			 addition to unit appropriateness, the Board’s jurisdiction and any other
			 issue the resolution of which may reasonably be expected to impact the
			 outcome of the election. Parties
			 may independently raise any relevant and material pre-election issue or
			 assert any relevant and material position at any time prior to the close
			 of the hearing.’’;(3)by striking and shall certify the results thereof and inserting to be conducted as soon as practicable but no earlier than 35 calendar days after the filing of an
			 election petition. The Board shall certify the results of the election
			 after it has ruled on each pre-election issue not resolved before  the
			 election and any additional issue pertaining to the conduct or results of
			 the election; and(4)by adding at the end the following: Not earlier than 7 days after a final determination by the Board of the appropriate bargaining
			 unit, the Board shall acquire from the employer a list of all employees
			 eligible to vote in the election to be made available to all parties,
			 which shall include the names of the employees, and one additional form of
			 personal contact information of the employee (such as telephone number,
			 email address, or mailing address) chosen by the employee in writing..
